UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                         l 9-CR-0096 (JSR)
       V.

                                                        [PROPOSED] ORDER
SYDNEY SCALES,

                             Defendant.




       Upon the application of Sydney Scales, by his attorneys, Justine Harris, Michael

Tremonte, and Elizabeth Janszky, for an order authorizing the Jury Administrator for the

Southern District of New York to reproduce the records pursuant to 28 U.S.C. § 1867(f):

       IT IS HEREBY ORDERED that the Jury Administrator for the Southern District of New

York is authorized and directed to produce the following records to defense counsel, Justine

Harris, Michael Tremonte, and Elizabeth Janszky, on or before July 16, 2021:

       (a) A list of all the individuals who received a summons to appear for jury services at the
           Southern District of New York on July 20, 2021 (the "July 20 potential jurors"),
           including each individual's demographic information, such as age, race, and gender;

       (b) A copy of the summons received by the July 20 jurors, including any additional
           instructions, such as the Southern District of New York's "Supplemental Juror
           Questionnaire" 1 ;

       (c) Records of the results of the phone screening described in the Supplemental Juror
           Questionnaire, including each potential juror's answers to Questions 1 through 9, and
           whether each potential juror's service was excused or postponed.




1
  See
https://www.nysd.uscourts.gov/sites/default/files/pdf/Jury Duty/Supplemental%20Juror%20Oue
stionnaire.pdf.
       IT IS FURTHER ORDERED that any such records be produced subject to the protective

order, filed on July 9, 2021.



                                                SO ORDERED.



Dated: July :J.,
             2021
       New York, New York
                         SHER TREMONTE                                     LLP



                                                                          July 9, 2021

VIA EMAIL

The Honorable Jed S. Rakoff
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:      United States v. Scales, 19-CR-0096 (JSR)

Dear Judge Rakoff:

        We represent Mr. Sydney Scales in the above-captioned case. We are writing to
respectfully request that the Court direct the Jury Administrator of the Southern District
of New York to produce to defense counsel certain records relating to the potential jurors
summoned to appear for jury service on July 20, 2021, the date when a jury will be
selected for Mr. Scales's trial.

         We make this request pursuant to 28 U.S.C. § 1867(f), which allows a defendant
to "inspect, reproduce, and copy ... records or papers [used by the commission or clerk in
connection with the jury selection process] at all reasonable times during the preparation
and pendency of ... a motion" to challenge the composition of the jury on the ground that
it failed to reflect a fair cross-section of the community. See also Test v. United States,
420 U.S. 28, 30 (1975).

       Specifically, we request that the following records be produced to defense counsel
on or before July 16, 2021:

        (a) A list of all the individuals who received a summons to appear for jury service
            at the Southern District of New York on July 20 (the "July 20 potential
            jurors"), including each individual's demographic information, such as age,
            race, and gender;

        (b) A copy of the summons received by the July 20 potential jurors, including any
            additional instructions, such as the Southern District of New York's
            "Supplemental Juror Questionnaire" 1 ; and


1
  See
https://www.nysd.uscourts.gov/sites/default/files/pdf/Jury Duty/Supplemental%20Juror%20Ouestionnaire.
pgf.

                                             I 23rd Fioor i New York, NY 10004
                               90 Broad Street
                          www.shertremonte.com I tel 212 202 2600 I fax 212.202.4156
